                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   at GREENEVILLE

  PHILLIP WILLIAMSON &                         )
  JULIE WILLIAMSON,                            )
                                               )
  Plaintiffs,                                  )
                                               )         Case No. 2:18-cv-116
  v.                                           )
                                               )         Judge Mattice
  COCKE COUNTY HMA, LLC,                       )         Magistrate Judge Lee
  PROFESSIONAL ACCOUNT                         )
  SERVICES, INC., and MENDELSON                )
  FIRM PLLC,                                   )
                                               )
  Defendants.
                                          ORDER

         Before the Court is the Motion for Sanctions [Doc. 57] of the Mendelson Firm,

  PLLC (“Mendelson”), seeking sanctions against Plaintiffs’ attorney Alan Lee pursuant to

  Federal Rule of Civil Procedure 11. Mendelson argues Plaintiffs’ counsel violated Rule 11

  by failing to sufficiently investigate Plaintiffs’ claims and making claims that were not

  properly grounded in law or fact. Though Plaintiffs’ claims were novel, they were not

  frivolous, nor was Lee’s conduct in pursuing them objectively unreasonable. Accordingly,

  the Motion [Doc. 57] will be denied.

  I.     FACTUAL BACKGROUND

         In January 2015, Plaintiff Julie Williamson was treated for the flu at Newport

  Medical Center. She did not pay the charges for her visit and a collection action was filed

  against both her and her husband Phillip Williamson in the amount of $682.45. The

  Mendelson Firm, PLLC represented Cocke County HMA, LLC (“CCH”), doing business as

  Newport Medical Center, in the collection action.




                                               1

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 1 of 11 PageID #: 839
         On July 23, 2018, Plaintiff Phillip Williamson filed this action against CCH,

  Professional Account Services, Inc. (“PASI”), and the Mendelson Firm, PLLC. [Doc. 1]. As

  later amended, the complaint asserts claims for marital status discrimination in violation

  of the Equal Credit Opportunity Act (“ECOA”), violations of numerous provisions of the

  Fair Debt Collection Practices Act (“FDCPA”), and invasion of privacy under Tennessee

  state law and the FDCPA. [Doc. 23]. On June 27, 2019, the Court granted a motion to

  dismiss filed by CCH and PASI, dismissing Plaintiffs’ ECOA claims and invasion of privacy

  claims. [Doc. 27]. CCH, PASI, and Plaintiffs subsequently stipulated to the dismissal of

  any remaining claims against CCH and PASI. [Doc. 52].

         On August 19, 2019, Mendelson Firm filed a Motion for Summary Judgment

  [Doc. 49]. The motion sought judgment as to already-dismissed ECOA claims asserted

  against CCH and PASI, as well as judgment as to the FDCPA claims asserted against

  Mendelson. Believing their FDCPA claims to be based on their unsuccessful ECOA

  discrimination allegations, Plaintiffs filed a response indicating no opposition to

  summary judgment. [Doc. 53]. The Court entered judgment in favor of Mendelson Firm

  and dismissed the action on September 30, 2019. [Docs. 55 & 56]. On October 11, 2019,

  Mendelson filed a Motion for Sanctions [Doc. 57].

  II.    APPLICABLE LAW

         Federal Rule of Civil Procedure 11 “imposes on attorneys a duty to reasonably

  investigate factual allegations and legal contentions before presenting them to the court.”

  Penn, LLC v. Prosper Bus. Dev. Corp., 773 F.3d 764, 766 (6th Cir. 2014). “This obligation

  is not static; Rule 11 imposes a continual obligation on attorneys to refrain from pursuing

  meritless or frivolous claims at any stage of the proceedings.” Darnell v. Arthur, 782 F.

  App’x 413, 416 (6th Cir. 2019) (punctuation and citation omitted). By presenting a

                                              2

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 2 of 11 PageID #: 840
  pleading to the court, an attorney certifies to the best of their knowledge, formed after

  reasonable inquiry, that:

         (1) it is not being presented for any improper purpose, such as to harass,
             cause unnecessary delay, or needlessly increase the cost of litigation;

         (2) the claims, defenses, and other legal contentions are warranted by
             existing law or by a nonfrivolous argument for extending, modifying, or
             reversing existing law or for establishing new law;

         (3) the factual contentions have evidentiary support or, if specifically so
             identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and

         (4) the denials of factual contentions are warranted on the evidence or, if
         specifically so identified, are reasonably based on belief or a lack of
         information.

  Fed. R. Civ. P. 11(b).

         Under Federal Rule of Civil Procedure 11(c), “sanctions may be imposed if ‘a

  reasonable inquiry discloses the pleading, motion, or paper is (1) not well grounded in

  fact, not warranted by existing law or a good faith argument for the extension,

  modification or reversal of existing law, or (3) interposed for any improper purpose such

  as harassment or delay.’” Meritt v. Int’l Ass’n of Machinists and Aerospace Workers, 613

  F.3d 609, 626 (6th Cir. 2010) (quoting Herron v. Jupiter Transp. Co., 858 F.2d 332, 335

  (6th Cir. 1988)). The test of whether counsel is subject to sanctions is one of objective

  reasonableness under the circumstances. Id.; First Bank of Marietta v. Hartford

  Underwriters Ins. Co., 307 F.3d 501, 517 (6th Cir. 2002).

         Rule 11(c) requires the movant to formally serve the motion for sanctions in

  accordance with Rule 5 at least 21 days before filing the motion with the court. Fed. R.

  Civ. P. 11(c)(2). This “safe-harbor provision” allows the nonmovant time “to reconsider

  the legal and factual basis for his contentions and, if necessary, to withdraw the offending


                                               3

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 3 of 11 PageID #: 841
  document.” Penn, 773 F.3d at 766-67. The motion “must describe the specific conduct

  that allegedly violates Rule 11(b).” Id. If the court determines Rule 11(b) has been violated,

  it may impose sanctions “limited to what suffices to deter repetition of the conduct or

  comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4).

  III.   ANALYSIS

         Mendelson Firm argues Mr. Lee violated Rule 11 by:

         1.     Claiming Defendants pursued Mr. Williamson on a personal guaranty;

         2.     Claiming Defendant CCH required Mr. Williamson to apply for or guarantee

                a credit transaction;

         3.     Claiming Mrs. Williamson was forced to apply for credit;

         4.     Claiming Mr. Williamson entered into a consensual transaction that made

                him a “consumer” within the meaning of the FDCPA;

         5.     Claiming Defendants sought to collect from Mr. Williamson on any basis

                other than pursuant to liability imposed by the state law and public policy

                of the State of Tennessee; and

         6.     Asserting that Mendelson Law Firm, PLLC violated the FDCPA by falsely

                representing the existence of meaningful attorney involvement.

  [Doc. 57 at 2]. In support of its motion, Defendant submits the letters counsel Glenn

  Walter sent to Lee in accordance with the safe harbor provision. The proposed motions

  are not attached, but were submitted by Mr. Lee.

         Defendant shows that Walter sent the first Rule 11 letter to Lee on September 25,

  2018, and a second on November 19, 2018. [Doc. 57-4 at ¶ 7, ¶ 9; Doc. 57-5; Doc. 57-6].

  Walter avers “Lee failed to respond to either Safe Harbor letter,” but the record suggests

  otherwise. [Doc. 57-4 at ¶ 12]. Lee filed the First Amended Complaint [Doc. 23] on

                                                 4

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 4 of 11 PageID #: 842
  October 4, 2018, nine days after the first letter. The amended complaint added Mrs.

  Williamson as a plaintiff and removed allegations that Mr. Williamson was forced to

  personally guarantee Mrs. Williamson’s debt. [Doc. 1 at 7; Doc. 23 at 8-9]. According to

  Lee, this was the only claim in the original complaint “that Plaintiffs’ counsel was able to

  determine was related to Mendelson’s September 25, 2018 Motion.” [Doc. 61 at 6]. On

  October 16, 2018, Lee also emailed counsel for Mendelson, explaining Plaintiffs’ position

  that they were arguing for a new interpretation of the law. [Doc. 61-5].

         On November 19, 2018, Walter sent a second email attaching a Rule 11 letter and

  motion. [Doc. 57-4 at ¶ 9, Doc. 57-6]. The motion is identical to the first motion, except

  neither the motion nor the certificate of service are dated. [Doc. 61-8 at 2, 4]. Plaintiff’s

  counsel has no record of receiving them by mail. [Doc. 61 at 8]. In any event, Lee did not

  take further action with respect to the allegations identified in the motion within 21 days.

  Eleven months later, following the entry of final judgment, Mendelson filed a motion for

  sanctions.

         Mendelson argues Lee filed this case in bad faith with the expectation Defendants

  would settle “rather than choose to incur the expense of defending a meritless suit.” [Doc.

  57-1]. Defendant notes Lee served no discovery and took no depositions, failed to compute

  damages in his initial disclosures, produced documents that allegedly contradicted the

  allegations in the pleadings, and failed to oppose the summary judgment motion. [Doc.

  57-1 at 5]. Defendant argues Plaintiffs’ “meaningful involvement” claim was obviously

  meritless and Lee should have been aware of this had he undertaken reasonable

  investigation.

         Initially, it is not apparent that Mendelson complied with Rule 11(c) by formally

  serving Mr. Lee with a copy of the November 19th motion for sanctions. However, the

                                               5

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 5 of 11 PageID #: 843
  identical September 25th motion reflects service in accordance with Rule 5. Accordingly,

  the Court will address the substance of the motion, including the six violations identified

  in the motion and eleven other allegations challenged in the briefing.

         1.     Claiming Defendants pursued Mr. Williamson on a personal guaranty.

         This challenge was raised in the September 25, 2020 safe harbor letter. [Doc. 61-4

  at 2]. Lee amended the complaint to remove any reference to a guaranty. Walter

  nonetheless repeated this challenge in the undated motion allegedly served in his

  November 19, 2018 safe harbor letter. [Doc. 61-7; Doc. 61-8]. Having been timely

  withdrawn, these allegations cannot support sanctions.

         2.     Claiming Defendant CCH required Mr. Williamson to apply for or guarantee

  a credit transaction.

         As explained above, reference to a guaranty was removed in the First Amended

  Complaint. Defendant does not identify in the complaint any allegation that CCH required

  Mr. Williamson to apply for a credit transaction and the Court cannot locate one. The

  original complaint argues that “[i]f CCH could not legally demand that Mr. Williamson

  sign an application for credit,” it should not be permitted to legally compel him to pay the

  same debt in the collection action. [Doc. 1 at ¶ 31]. This argument may be novel and

  ultimately unavailing, but is not false or frivolous. It was also not asserted against

  Defendant Mendelson.

         3.     Claiming Mrs. Williamson was forced to apply for credit.

         The Court cannot locate language to this effect in either the original or amended

  complaint.

         4.     Claiming Mr. Williamson entered into a consensual transaction that made

  him a “consumer” within the meaning of the FDCPA.

                                               6

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 6 of 11 PageID #: 844
         Neither the complaint nor amended complaint allege that Phillip Williamson

  “entered into a consensual transaction.” The amended complaint alleges he is a

  “consumer” within the meaning of 15 U.S.C.A. § 1692a(3), which is to say, he is “any

  natural person obligated or allegedly obligated to pay any debt.”

         5.     Claiming Defendants sought to collect from Mr. Williamson on any basis

  other than pursuant to liability imposed by the state law and public policy of the State of

  Tennessee.

         Plaintiffs’ argument is that the Tennessee common law doctrine of necessaries

  permits creditors to discriminate on the basis of marital status, in violation of federal law.

  The Court has addressed this argument at length and found it unpersuasive. It is not,

  however, so frivolous as to warrant the imposition of sanctions. Lee made a novel

  argument, supported by a colorable preemption challenge to a state law doctrine that has

  been challenged and modified in many states.

         Though Mendelson now argues these “groundless assertions” were pursued in bad

  faith, it did not move to dismiss either complaint or move for sanctions when its safe

  harbor letters went unanswered. Indeed, it had a second opportunity to move for

  dismissal when Plaintiffs filed their First Amended Complaint. Instead, it sent a second

  safe harbor letter and identical motion for sanctions. When the offending portions of the

  amended complaint were not withdrawn, Mendelson again deferred filing a motion for

  sanctions, electing to proceed with discovery and seek a judgment. “If, as [defendant] now

  contends, [plaintiff’s] complaint was so obviously foreclosed by existing law, it should

  have filed a motion to dismiss for failure to state a claim rather than incur the significant

  discovery expenses it now seeks to recover.” Gibson v. Solideal USA, Inc., 489 F. App’x

  24, *5 (6th Cir. 2012).

                                                7

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 7 of 11 PageID #: 845
          6.      Asserting that Mendelson Law Firm, PLLC violated the FDCPA by falsely

  representing the existence of meaningful attorney involvement.

          Neither of the draft motions served on Lee in accordance with the safe harbor

  provision challenged Plaintiffs’ meaningful attorney involvement claim. While the motion

  served need not be identical to the motion filed, the purposes of the safe harbor provision

  are thwarted if the motions do not identify substantially similar “specific conduct” alleged

  to violate Rule 11(b). Fed. R. Civ. P. 11(c)(2). Mendelson has not complied with Rule

  11(c)(2) with regard to this purported violation and the Court need not consider it.

          The Rule 11 challenge to the meaningful involvement allegation also fails

  substantively. Defendant argues that because Mrs. Williamson talked to David Mendelson

  on the phone and received a letter signed by him, Lee should have known Mendelson was

  “directly and personally” involved with Plaintiffs’ account prior to filing. [Doc. 57-1 at 2;

  see Doc. 49-3 at ¶ 9]. But the core allegation of a meaningful involvement claim is that the

  attorney gave the impression he was involved, but really was not. Additional

  representations of involvement can hardly refute such an allegation, and Defendants do

  not provide the content or duration of the call. A signature and the fact of a phone call are

  insufficient to irrefutably establish the attorney was actually and meaningfully involved

  in the account prior to collection. And again, if Mr. Mendelson’s personal involvement

  was so facially apparent, one wonders why Defendant did not move to dismiss, rather

  than twice answer the complaint and proceed to discovery.

          Elsewhere in its brief, Mendelson challenges eleven different allegations as

  violating Rule 11. 1 [Doc. 57-1 at 10]. Though these purported violations overlap with those



  1Defendant does not provide record citations for these allegations, but they appear to be drawn from pages
  11 through 13 of the First Amended Complaint. [Doc. 23 at 11-13].

                                                      8

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 8 of 11 PageID #: 846
  identified in the safe harbor motions, some are new and none were specifically identified

  in the draft motions. 2 Each of the eleven challenged statements asserts a violation of the

  FDCPA. For example, Defendant says Lee violated Rule 11 by “alleging falsely that

  Mendelson violated 15 U.S.C. § 1692e by using a false, deceptive, or misleading

  representation or means in connection with collecting Plaintiffs’ debt.” [Doc. 57-1 at 9].

          Mendelson does not address any of these allegations specifically, arguing instead

  that “[t]he meritless nature of each of those claims is established by the Court’s summary

  judgment order.” [Doc. 57-1 at 10]. Mendelson points to Lee’s failure to take discovery

  and failure defend against summary judgment as evidence that he knew his claims were

  meritless. In the summary judgment response, Lee states that while Plaintiffs disagreed

  with the Court’s decision on the ECOA claims, “Plaintiffs recognize that the decision also

  controls the outcome of Mendelson’s Motion for Summary Judgment since the

  underlying basis for the FDCPA claims is the ECOA issues raised by the Motion to

  Dismiss.” [Doc. 53 at 1-2].

          Plaintiffs’ FDCPA claims test the boundary between novel and frivolous. The

  allegations are wide-ranging and often convoluted. Nonetheless, Plaintiffs advanced a

  real argument for preemption of the doctrine of necessaries, claiming collection of the

  debt was improper and discriminatory. Whether a favorable ruling on the ECOA issue

  would have allowed the FDCPA claims to proceed is not before the Court. 3 The issues are

  sufficiently related that Lee’s decision to maintain the FDCPA claims until the Court ruled


  2 It is not clear to the Court that Mendelson complied with the safe harbor provisions of Rule 11 by
  identifying these eleven alleged offenses in the draft motion sent to Lee. Nonetheless, because Lee does not
  raise this procedural deficiency, the Court will consider Defendant’s motion on the merits.

  3 Plaintiffs’ claim that Mendelson violated the FDCPA by falsely representing meaningful attorney
  involvement is not contingent on whether collection of the debt from Mr. Williamson was proper. As
  explained, the motion nonetheless fails procedurally and substantively as to this alleged violation.

                                                       9

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 9 of 11 PageID #: 847
  on the ECOA argument was not unreasonable. The Sixth Circuit has rejected a bid for

  sanctions in similar circumstances, reasoning that it would effectively make “a plaintiff

  who elects to forgo formal discovery and whose claims are unable to withstand summary

  judgment… responsible for paying all fees and costs the defendant incurred in connection

  with the litigation.” Gibson v. Solideal USA, Inc., 489 F. App’x 24 (6th Cir. 2012).

         Moreover, Mendelson has made no effort to demonstrate why each of the eleven

  allegations was frivolous, referring the Court to its own summary judgment order. The

  motion for sanctions is not governed by the same standard of review and the Court is not

  obligated to conjure arguments on Defendant’s behalf. See McPherson v. Kelsey, 125 F.3d

  989, 995 (6th Cir. 1997) (quoting Citizens Awareness Network, Inc. v. United States

  Nuclear Regulatory Comm’n, 59 F.3d 284, 293-94 (1st Cir. 1995) (“Issues adverted to in

  a perfunctory manner, unaccompanied by some effort at developed argumentation, are

  deemed waived.”).

         Lee’s conduct after the dismissal of the ECOA claims does give the Court some

  pause. Taken at his word, Lee believed the dismissal of Plaintiffs’ ECOA claims was fatal

  to their FDCPA claims. Rule 11 required him to refrain from pursuing any claims he

  believed to be meritless. However, the record reflects that he did not further prosecute

  these claims, conceding defeat in response to Mendelson’s summary judgment motion.

  Mendelson has cited no authority for the proposition that a plaintiff has an affirmative

  obligation to dismiss the remainder of a complaint after a dismissal of related claims.

  There is no evidence that Mendelson approached Plaintiffs to urge dismissal at this time

  and Plaintiffs refused. Instead, Mendelson’s attorneys did not to file the motion for

  sanctions they had already drafted and served on Lee. At great expense, they chose instead

  to bring the matter to summary judgment. “If [plaintiff’s] complaint contained claims so

                                              10

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 10 of 11 PageID #: 848
  blatantly without merit… one must wonder why [defendant] waited so long to seek

  sanctions.” Mellon Bank Corp. v. First Union Real Estate Equity and Mortg. Invs., 951

  F.2d 1399, 1413 (3rd Cir. 1991).

  IV.   CONCLUSION

        For the reasons set forth herein, it is hereby ORDERED that the Motion for

  Sanctions (Doc. 57) is DENIED.

        SO ORDERED this 21st day of August, 2020.


                                                ____/s/ Harry S. Mattice, Jr. ___
                                                      HARRY S. MATTICE, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                           11

Case 2:18-cv-00116-HSM-SKL Document 63 Filed 08/21/20 Page 11 of 11 PageID #: 849
